The only error assigned is to the charge of the court in limiting and submitting only the issue as to the damages sustained on the preferred stock and in not submitting any issue as to damages on account of the common stock. The question was raised by exceptions to the court's charge and requested issues which were refused. The assignment is sustained.
The findings establish the actionable fraud alleged. The value of the common as well as the preferred stock was necessarily affected and the evidence is abundantly sufficient to show the common stock was worth less than was paid for it and what would have been its actual value if the assets of the corporation had been as represented. Appellee presents no point in that connection, but seeks to sustain the correctness of the charge given upon the ground that appellants' pleading raised no issue as to the value of the common stock. Appellee asserts the appellants' pleadings relate solely to the preferred stock.
The answer is lengthy and considering same as a whole it should not be construed and limited as appellee would have it done. The isolated sentence in the answer, upon which appellee relies in support of its position, is not controlling. We regard the answer as raising the issue of damages on account of the purchase of the common stock as well as the preferred stock and it was error to limit the issue of damage to that sustained on account of the preferred stock only.
Reversed and remanded.